        Case 1:19-cr-00086-DLC Document 27 Filed 07/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :               19cr86 (DLC)
                                         :
 DANIELLE BURDUCEA,                      :                   ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     The defendant is scheduled to be sentenced in person, in

Courtroom 18B, 500 Pearl Street, on August 14, 2020 at 2:00 p.m.

In light of the ongoing COVID-19 pandemic, and in response to

defense counsel’s July 23 letter inquiring whether members of

the defendant’s family may observe the sentencing remotely, it

is hereby

     ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.            To gain

entry to 500 Pearl Street, follow the instructions provided

here:

            https://nysd.uscourts.gov/sites/default/files/2020-

            07/SDNY%20Screening%20Instructions.pdf
         Case 1:19-cr-00086-DLC Document 27 Filed 07/23/20 Page 2 of 2



     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.            Individuals

also must wear face masks at all times in the courthouse unless

the Court authorizes their removal.

     IT IS FURTHER ORDERED that by July 31, 2020, defense

counsel must advise the Court of how many spectators will attend

the sentencing.      The parties must advise the Court by the same

date how many individuals will be seated at counsel’s tables.

Special accommodations may need to be made if more than ten

spectators are expected to attend, or more than three

individuals are expected to be seated at each counsel’s table.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court sentencing of

the defendant may listen to the sentencing proceeding through a

telephone link by calling 888-363-4749 and using access code

4324948.



Dated:      New York, New York
            July 23, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
